This cause was argued and submitted with cause No. 26011, Oklahoma Tax Commission v. First National Bank of Oklahoma City, this day decided, 178 Okla. 260, 62 P.2d 1220; the only difference being that a cross-petition in error directs *Page 264 
our attention to the fact that the court did not include judgment for interest at the rate of 6 per cent. per annum from date of the payment under protest. The pleadings of the parties, the judgment rendered, and the questions here presented are substantially the same. The Tax Commission's brief in cause No. 26011 is by specific request treated as its brief in this case.
The reasoning of the opinion in cause No. 26011 is applicable here, and the conclusion there is controlling here. We, therefore, adopt the syllabus of that opinion, and upon that authority the judgment here considered is modified to exclude any judgment for costs and is reversed in so far as it denies plaintiffs' right to interest from date of payment, and in all other respects is affirmed, and upon remand the trial court is directed to render additional judgment for plaintiff for such interest.
McNEILL, C. J., OSBORN, V. C. J., and PHELPS, CORN, and GIBSON, JJ., concur, RILEY, BAYLESS, and BUSBY, JJ., absent.